Fairchild, J.
(dissenting). If this case involved only the distribution of money, I would not write this' dissent. *232But the ruling affects the status of legitimacy of the two daughters. It is based on a finding which is not supported by the record, namely, the finding that Irene Tufts did not act in good faith at the time of the wedding ceremony. This finding is against the great weight and clear preponderance of the evidence, and it is to> this finding that I object.
If the usual and accepted doctrine concerning entry of judgment is adhered to, the mother of these children became the lawful wife of their father on June 13, 1928. Even if that rule is not as I understand it to be, she became the lawful wife of Melvin Tufts under the laws of this state on June 25, 1928, because she had entered into a marriage contract with him on June 13th, in good faith, believing that his former marriage had been finally and lawfully ended May 31st.
From a certified copy of the minutes kept by the clerk of the circuit court for Sheboygan county, where the divorce was granted, it appears that on May 31, 1927, the case of Viola Tufts against Melvin Tufts was called for trial, and that the plaintiff and her counsel appeared, as did the divorce counsel. The defendant was in default. The taking of proofs proceeded and at the conclusion of the testimony there was a decision. The minutes read:
“Divorce granted to plaintiff on grounds of nonsupport. Custody of children awarded to plaintiff.”
In Potter v. Eaton (1870), 26 Wis. 382, 383, the record recited the verdict of the jury and then read: “Therefore it is considered and adjudged by the court that the plaintiff in this action have judgment against . . . the defendants. . . .” Afterwards more formal judgment was docketed and execution issued. There was an application to have the docketing and all subsequent proceedings set aside, on the ground that no judgment had ever been entered. Mr. Chief Justice Dixon said:
“The words ‘have judgment,’ in the entry here, are equivalent to ‘hereby have judgment/ or ‘recover/ as found in the *233same connection in ordinary entries or forms of judgment. After reciting the trial and verdict, the record proceeds: ‘Therefore, it is considered and adjudged by the court, that the plaintiff in this action have judgment,’ etc. This is a judgment, and not an order for a judgment as the appellant contends. . . .”
In Zahorka v. Geith (1906), 129 Wis. 498, 500, 109 N. W. 552, 553, the facts were as follows: There was an action for divorce in the circuit court. An entry was made in the record, showing that the plaintiff had appeared by her attorneys, and that no one appeared for the defendant, and “he being in default, upon proofs taken in open court judgment is ordered for plaintiff and against defendant.” The clerk never entered a formal judgment in obedience tO' this direction, but it was held that a judgment of divorce ordered and entered fourteen years later,-nunc pro time, was binding and effectual in dissolving the marriage as of the date of the order for judgment. This decision was based upon authorities holding that a judgment is rendered and the rights of the parties are established at the time the court pronounces its decision. See State v. Newman (1888), 75 Cal. 213, 16 Pac. 887; State v. Cook (1888), 77 Cal. 220, 17 Pac. 923, 19 Pac. 431; Allen v. Voje (1902), 114 Wis. 1, 89 N. W. 924.
The last case is authority for the proposition that the decision of the court is a judgment whether formulated in writing by the judge or declared by him orally. If declared orally, the duty rests upon the clerk tO’ write out the substance of the decision upon his record and it is then entered as effectively as if written out and signed by the judge.
In the present case, the trial court made the following finding:
“That the minutes of the record of the circuit court of Sheboygan epunty, Wisconsin, show that on May 31, 1927, a divorce was granted to Viola Tufts from Melvin Tufts. . . ”
*234This finding conclusively shows that the judgment of divorce was entered on the record on May 31, 1927. Notice was thereby given to the world that a divorce had been granted. Upon the authority of -the cases mentioned above, it is clear that this was an entry of the judgment, although not so considered by the trial judge in the present action. The later filing of a formal judgment merely served to set forth the decision in greater detail, and could in no way impair the validity of the original entry on May 31, 1927.
The evidence convinces me that Irene Tufts entered into the marriage contract with Melvin Tufts in good faith, believing that his former marriage had been dissolved. The trial court, having formed the opinion that the appellant had purposely misstated the facts, decided not to believe her testimony. But the maxim, “Falsus in uno, falsus in omni-busf’ is a rule of credibility rather than a penal statute. Investigation to find the truth should continue even when perjury has been discovered. Although a witness has in some particulars testified falsely, his testimony in other particulars, if supported by credible evidence, must be considered.
The fact that the appellant changed her testimony in respect to important dates should not be taken too strongly against her. Even the first wife, who had no motive to falsify, became confused, gave two dates for her marriage, and placed the divorce in the wrong year. The appellant knew that the divorce was granted in May, 1927. The marriage date was fixed in her mind by reference to the time when the divorce became final. When she was told that the effective date of the divorce was later than she had at first thought, she very naturally thought that she had made a mistake about the date of the marriage, also, because she remembered waiting out the year.
It appears from the record that the appellant knew of the former marriage and knew that the divorce was not final un*235til a year had expired. It cannot be doubted that she planned to have a marriage ceremony performed as soon as it would be legal. The only reasonable explanation for the choice of June, 1928, as the time for the marriage is that she believed the divorce would then be final. No reason appears why she could not have waited a few more weeks if she believed it necessary. If, as the trial judge concluded, her purpose was to give an appearance of legitimacy to their relationship before the birth of the second child, she might have chosen any other month in the year, because the child was not born until December.
During her relationship with Melvin Tufts, the appellant had completely changed his way of life. From a social viewpoint, there had been a successful relationship. But she wished to make it legal, as well. Her husband and his sister told her when the divorce was granted, and it is unlikely that she knew anything about the entry of a formal judgment. She waited one year. The situation speaks so forcefully of her intention to have a legal marriage, and to' have the marriage ceremony performed as soon as it would be legal, that I cannot believe she would wilfully defeat that intention by knowingly violating the law.
I am authorized to say that Mr. Justice Martin concurs in this dissent.